Name: Commission Regulation (EEC) No 3325/90 of 19 November 1990 correcting Regulation (EEC) No 3078/90 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/14 Official Journal of the European Communities 20 . 11 . 90 COMMISSION REGULATION (EEC) No 3325/90 of 19 November 1990 correcting Regulation (EEC) No 3078/90 on the supply of various consignments of cereals as food aid HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3078/90, as regards lots F and G, is hereby corrected as follows :  point 21 (b) is replaced by the following : '(b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  24. 12. 1990.'  in the Danish version, point 12 is replaced by the following point 1 2 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food aid policy and food aid mana ­ gement (3)lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas Commission Regulation (EEC) No 3078/90 (4) opens tenders with a view to the supply of verious lots of rice to certain beneficiary countries and organizations ; whereas material errors have crept into the Annex concer ­ ning lots F and G ; whereas it is necessary, in view of the second deadline for the submission of tenders, to correct these errors, ' 12. Leveringsstadium : frit bestemmelsessted.  in the Spanish version, point 12 is replaced by the following point 1 2 : ' 12. Fase de entrega : entregado en el destino . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . V) OJ No L 295, 26. 10 . 1990, p . 15.